Citation Nr: 1214479	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  10-23 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an increased disability rating (evaluation) in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1945 to February 1946.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision in April 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Veteran has not alleged unemployability due to his service-connected PTSD, and the matter of entitlement to a total rating based on individual unemployability due to service-connected disabilities is not raised by either the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the entire increased rating period, the Veteran's PTSD was characterized by nightmares, flashbacks, intrusive memories, hypervigilance, difficulty concentrating, irritability, auditory hallucinations, social avoidance, and trouble sleeping.

2.  For the entire increased rating period, the Veteran's PTSD has not been characterized by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, for the entire increased rating period, the criteria for a 70 percent disability rating for PTSD have been met.
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issue decided herein.  The RO sent the Veteran a letter in January 2009 that informed of the requirements needed to establish an increased evaluation for PTSD.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Board also finds that there has been substantial compliance with the VCAA assistance.  The record in this case includes VA examination reports, VA treatment records, and lay evidence.  The Veteran has been afforded adequate examinations on the issue of an increased rating for service-connected PTSD.  VA provided the Veteran with an examination in February 2009.  Treatment records were reviewed, the Veteran's history was taken, and a complete examination with clinical measures was conducted.  Conclusions reached and diagnoses given were consistent with the examination report.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issue of an increased rating for service-connected PTSD.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In a January 2008 VA examination report, the VA examiner reported that the Veteran had been receiving Supplemental Security Income (SSI) benefits from the Social Security Administration (SSA).  The Board notes that SSI benefits can be awarded based on the presence of disability.  See 20 C.F.R. § 416.202 (2011) (explaining the bases of eligibility as age 65 or older; blindness; or disability).  The receipt of SSI carries with it the obligation to cooperate with required periodic redeterminations of eligibility, including in the form of medical examinations.  See 20 C.F.R. §§ 416.204, 416.989, 416.990 (2011).

The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that where a veteran receives benefits from the SSA which are based on the determination of disability, those records are potentially relevant and should be obtained.  In this case, VA has not attempted to obtain any records in SSA's possession concerning the Veteran's receipt of SSI benefits.  SSA records are relevant to a claim and VA must obtain them where either (1) there is an SSA decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

Here, the SSA records are not relevant to the Veteran's claim.  In the January 2008 VA examination report, the Veteran reported not being able to work because of pain in his legs.  In the February 2009 VA examination report, the Veteran reported not being able to work because of joint pains.  Because the Veteran has reported that the disabilities that gave rise to SSA disability are physical in nature, the Board finds that the SSA records are not pertinent to the Veteran's claim for an increased rating for PTSD and do not need to be requested.  See Golz at 1323 ("Not all medical records for a veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim ... There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant.").

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further assistance is necessary.  See 
38 C.F.R. § 3.159(c).

Increased Rating of PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  A rating of 10 percent is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9434.

A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, DC 9434.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 31-40 indicates "some impairment in reality testing or communication, such as speech is at times illogical, obscure, or irrelevant, or any major impairment in several areas, such as work, family relations, judgment, thinking or mood, such as a depressed man that avoids friends, neglects family, and is unable to work."  Id.
A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2011).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive.  The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Veteran is in receipt of a 30 percent rating for service-connected PTSD for the entire increased rating period, under the provisions of 38 C.F.R. § 4.130, DC 9411.  In December 2008, the Veteran submitted the claim for an increased rating.

The Veteran contends that he deserves a higher rating for his service-connected PTSD.  In the September 2009 notice of disagreement (NOD), the Veteran reported that his psychiatric symptoms interfered with his daily activities and continued to worsen. 

After a review of all the evidence, the Board finds that, for the entire increased rating period, the Veteran's service-connected PTSD has been characterized by nightmares, flashbacks, intrusive memories, hypervigilance, difficulty concentrating, irritability, auditory hallucinations, social avoidance, and trouble sleeping, which more nearly approximates the criteria for a 70 percent disability rating under DC 9411.  38 C.F.R. § 4.130.

In an October 2008 VA treatment record, the Veteran reported suffering from flashbacks, nightmares, hypervigilance, and auditory hallucinations.  The VA examiner reported the Veteran was severely anxious and depressed.  The Veteran was oriented in all spheres.  The VA examiner reported no homicidal or suicidal ideation and no judgment or insight problems.  The October 2008 Axis I diagnosis was PTSD.  The VA examiner assigned a GAF score of 37.  

In a November 2008 VA treatment record, the VA examiner reported the Veteran suffered from increased symptoms of PTSD including daily intrusive memories, nightmares, hypervigilance, anger, irritability, depression, anxiety, difficulty concentrating, and social avoidance.  The VA examiner reported a current GAF score of 40.  

In a December 2008 VA treatment record, the Veteran reported suffering from flashbacks, nightmares, and hypervigilance.  The VA examiner reported the Veteran was severely anxious and depressed.  The Veteran was oriented in all spheres.  The VA examiner reported no homicidal or suicidal ideation and no judgment or insight problems.  

At a VA PTSD examination in February 2009, the examiner noted the Veteran's history in detail.  The Veteran reported suffering from nightmares, flashbacks, intrusive memories, social avoidance, irritability, difficulty concentrating, and hypervigilance.  

During the February 2009 interview, the Veteran was oriented in all spheres and neatly dressed and groomed.  He interacted in a fairly cooperative manner.  The VA examiner reported the Veteran's mood was happy and affect was relaxed.  The VA examiner also reported the Veteran's speech was normal with no impairment in thought processes or communication ability.  The Veteran reported re-experiencing his military trauma on a regular basis, and reported auditory hallucinations.  The Veteran did not report experiencing any delusions and did not report any obsessions or compulsions.  He reported no suicidal or homicidal ideation.  The VA examiner found the Veteran had feelings of intermittent depression and detachment from others, irritability, and had an exaggerated startle response.  The February 2009 Axis I diagnosis was PTSD.  The VA examiner assigned a GAF score of 50.  

In a November 2009 VA treatment record, the Veteran reported no thoughts of harming himself or others.  The Veteran also declined any mental health treatment.  

On review of all the evidence above, the Board finds that, for the entire increased rating period, the Veteran's PTSD has been characterized by nightmares, flashbacks, intrusive memories, hypervigilance, difficulty concentrating, irritability, auditory hallucinations, social avoidance, and trouble sleeping.  The Veteran's psychiatric symptoms have been relatively consistent and a 70 percent rating takes into account his social and occupational impairment.  The Board has weighed and considered the GAF scores during the entire rating period.  The GAF scores have varied between 37 and 50.  GAF scores between 37 and 50 reflect some impairment in reality, or any major impairment in several areas, such as work, family relations, judgment, thinking or mood, such as a depressed man that avoids friends and neglects family, which is encompassed by the higher 70 percent initial disability rating.  For these reasons, the Board finds that the symptoms more nearly approximate the criteria under DC 9411 for the higher 70 percent disability rating for the entire increased rating appeal period.  

The Board also finds that, for the entire increased rating period, the Veteran's PTSD has not more nearly approximated total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, as required for a 100 percent disability rating under DC 9411.  38 C.F.R. § 4.130.

The lay and medical evidence does not reveal gross impairment in thought processes or communication.  In the October 2008 VA treatment record, the VA examiner reported that the Veteran's speech was normal.  The February 2009 VA PTSD examination reported the Veteran did not show any significant impairment in his communication ability, and the Veteran was able to express himself fairly well.  

With regard to persistent delusions and hallucinations, the Veteran has also reported auditory and visual hallucinations.  In the October 2008 VA treatment record, the Veteran reported he had experienced auditory and visual hallucinations; however, the Board notes that the reported behavior is without time reference, so it is indiscernible if the reported behavior occurred during the rating period on appeal.  The evidence does not reflect persistent delusions and hallucinations.  

The Veteran has also not evidenced a persistent danger of hurting himself or others.  In VA treatment records in October and December 2008, the Veteran reported no suicidal or homicidal ideation.  In the February 2009 VA PTSD examination, the VA examiner reported no suicidal or homicidal ideation.  In the November 2009 VA treatment record, the Veteran reported no current thoughts of harming himself or others.   

The Veteran has not been disoriented to time or place.  In the December 2008 VA treatment record, the VA examiner reported the Veteran was oriented in all spheres.  In the February 2009 VA PTSD examination, the Veteran was dressed and groomed appropriately and was fully oriented in all spheres.  

The Veteran has not evidenced memory loss for names of close relatives, own occupation, or own name.  In the October 2008 VA PTSD examination, the Veteran reported that he sometimes forgot things; however, the lay and medical evidence of record does not reflect memory loss for names of close relatives, own occupation, or own name.  

The record demonstrates that, for the entire increased rating period, the Veteran's disability picture does not more nearly approximate the next-higher 100 percent rating criteria under DC 9411.  Even though the Veteran exhibits some transient auditory hallucinations, the Veteran's acquired psychiatric disorder symptoms, as a whole, are contemplated by the 70 percent rating.  See 38 C.F.R. § 4.7 (the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise, the lower rating will be assigned).  To the extent any higher level of compensation than 70 percent is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

The veteran's psychiatric symptomatology manifested by his PTSD is encompassed by the 70 percent disability rating criteria.  Resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire increased rating period, the criteria for an initial disability rating of 70 percent for PTSD have been met.  
38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411. 

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related 
factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, DC 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested nightmares, flashbacks, intrusive memories, hypervigilance, difficulty concentrating, irritability, auditory hallucinations, social avoidance, and trouble sleeping.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with an 
acquired psychiatric disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased disability rating for PTSD of 70 percent, but no more than 70 percent, for the entire increased rating period is granted.


____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


